

Exhibit 10.1                       
image011.jpg [image011.jpg]
July 7, 2020
Patrick Burnett, MD
16 Sussex Avenue
Chatham NJ


RE: Employment with Arcutis Biotherapeutics, Inc. Dear Patrick:
This employment letter sets forth the terms confirms your employment as Senior
Vice President and Chief Medical Officer with Arcutis Biotherapeutics, Inc., a
Delaware Corporation (the “Company” or “Arcutis”). You will report to me, the
Company’s Chief Executive Officer. If you accept this offer, you will commence
employment with the Company on August 1st, 2020 or such other date mutually
agreed in writing between you and the Company (the date you actually commence
employment with the Company, the “Effective Date”).


1.   Compensation.


(a)  Salary. In this position, the Company will pay you an annual base salary of
$410,000 per year, payable in accordance with the Company’s standard payroll
schedule. Your pay will be periodically subject to adjustment pursuant to the
Company’s policies as in effect from time to time and pro-rated for any partial
employment hereunder.


(b)  Bonus. You will be eligible to receive a cash incentive annual bonus of up
to 40% of your base salary, based upon the achievement of both annual and
personal goals. Any annual bonus earned will be paid no later than March 15th of
the year following the year in which such bonus was earned and will be
contingent upon your continued employment through the applicable payment date.
Please note that bonus programs, payouts and criterion are subject to change or
adjustment as the business needs at the Company may require.


(c)  Equity Awards. In connection with entering into this employment letter
agreement, following the Effective Date, the Company will recommend to the Board
of Directors that it grant you:


(i)      Stock Options. An option to purchase 320,000 shares of the Company’s
common stock (the “Stock Option”) at a per-share exercise price equal to the
fair market value of a share of the Company’s common stock on the date of grant
(the closing price of the Company’s common stock as reported on the Nasdaq
Global Select Market on the date of grant). The shares subject to the Stock
Option will vest and become exercisable at the rate of twenty-five percent (25%)
on the first anniversary of the Effective Date, and an additional 2.0833% per
month thereafter, so long as you remain employed
footer11.jpg [footer11.jpg]


--------------------------------------------------------------------------------



by the Company through the applicable vesting date.


(ii)       Restricted Stock. 33,500 Restricted Stock Units of the Company’s
common stock (the “RSUs”). The RSUs will vest and become exercisable as follows:
upon the US FDA’s acceptance of the New Drug Application for ARQ-151 for plaque
psoriasis, 16,750 RSUs will commence vesting at a rate of 2.0833% per month so
long as you remain employed by the Company through the applicable vesting date;
and, upon the US FDA’s approval of ARQ-151 for plaque psoriasis, 16,750 RSUs
will commence vesting at a rate of 2.0833% per month so long as you remain
employed by the Company through the applicable vesting date.


The Stock Option and RSUs will otherwise be subject to the terms and conditions
of the Company’s 2020 Equity Incentive Plan (the “Plan”) and a stock option
agreement or restricted stock unit agreement to be entered into between you and
the Company. You may be eligible to receive such future stock options or
restricted stock unit grants as the Board of Directors of the Company shall deem
appropriate; however, the grant of such options or restricted stock units by the
Company is not a promise of compensation and is not intended to create any
obligation on the part of the Company.


(a)   Withholdings. All forms of compensation paid to you as an employee of the
Company shall be less all applicable withholdings.


2.   Employee Benefits. You will be entitled to participate in employee benefit
plans currently and hereafter maintained by the Company of general applicability
to other employees of the Company subject to the eligibility requirements of
each such benefit plan. The Company, in its sole discretion, may amend, suspend
or terminate its employee benefits at any time, with or without notice. In
addition, you will be entitled to paid vacation in accordance with the Company’s
vacation policy, as in effect from time to time. We also acknowledge that you
have entered, or will enter, into the Severance and Change in Control Agreement
with the Company (the “Severance & Change in Control Agreement”).


3.   Expenses.


(a)  The Company will reimburse Employee for reasonable travel, entertainment or
other expenses incurred by Employee in the furtherance of or in connection with
the performance of Employee’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.


(b)  The Company will reimburse Employee for actual expenses, as evidenced by
receipts, incurred for travel to and from and housing at the corporate
headquarters, up to a maximum of $5,000 per month. No other reimbursement will
be made for these costs.


4.   Confidentiality Agreement. As an employee of the Company, you will have
access to certain confidential information of the Company and you may, during
the course of your employment, develop certain information or inventions that
will be the property of the Company. To protect the interests of the Company,
you will need to sign the Company’s standard “Employee Invention Assignment and
Confidentiality Agreement” as a condition of your employment. We wish to impress
upon you that we do not want you to, and we hereby direct you not to, bring with
you any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer. During the
period that you render services to the Company, you agree to not engage in any
employment, business or activity that is in any way competitive with the
business or proposed business of the Company. You will disclose to the Company
in writing any other gainful employment, business or activity that you are
currently associated with or participate in that competes with the Company. You
will not assist any other person or
Patrick Burnett Offer
24 JUN 20

--------------------------------------------------------------------------------



organization in competing with the Company or in preparing to engage in
competition with the business or proposed business of the Company.


5.   No Conflicting Obligations. You understand and agree that by signing this
letter agreement, you represent to the Company that your performance will not
breach any other agreement to which you are a party, including, without
limitation, any agreement currently in place between your current or past
employers, and that you have not, and will not during the term of your
employment with the Company, enter into any oral or written agreement in
conflict with any of the provisions of this letter or the Company’s policies.
You are not to bring with you to the Company, or use or disclose to any person
associated with the Company, any confidential or proprietary information
belonging to any former employer or other person or entity with respect to which
you owe an obligation of confidentiality under any agreement or otherwise. The
Company does not need and will not use such information and we will assist you
in any way possible to preserve and protect the confidentiality of proprietary
information belonging to third parties. Also, we expect you to abide by any
obligations to refrain from soliciting any person employed by or otherwise
associated with any former employer and suggest that you refrain from having any
contact with such persons until such time as any non-solicitation obligation
expires.


6.   Outside Activities. While you render services to the Company, you agree
that you will not engage in any other employment, consulting or other business
activity without the written consent of the Company. In addition, while you
render services to the Company, you will not assist any person or entity in
competing with the Company, in preparing to compete with the Company or in
hiring any employees or consultants of the Company. Notwithstanding the above,
the Company acknowledges that you intend to continue to see private dermatology
patients for between one half and one day a week.


7.   General Obligations. As an employee, you will be expected to adhere to the
Company’s standards of professionalism, loyalty, integrity, honesty, reliability
and respect for all. You will also be expected to comply with the Company’s
policies and procedures. The Company is an equal opportunity employer.


8.   At-Will Employment. Employment with the Company is for no specific period
of time. Your employment with the Company will be on an “at will” basis, meaning
that either you or the Company may terminate your employment at any time for any
reason or no reason. The Company also reserves the right to modify or amend the
terms of your employment at any time for any reason. Any contrary
representations which may have been made to you are superseded by this letter
agreement. Further, your participation in ant stock option or benefit program is
not to be regarded as assuring you of continuing employment for any particular
period of time. Although your job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
written agreement signed by you and the Company’s Chief Executive Officer.


9.   Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three (3)
business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States.


10.   Arbitration and Class Action Waiver. You and the Company agree to submit
to mandatory binding arbitration any and all claims arising out of or related to
your employment with the Company and the termination thereof, including, but not
limited to, claims for unpaid wages, wrongful termination, torts, stock or stock
options or other ownership interest in the Company, and/or discrimination
(including harassment) based upon any federal, state or local ordinance,
statute, regulation or constitutional provision except that each party may, at
its, his or her option, seek injunctive relief in court related to the improper
Patrick Burnett Offer
24 JUN 20

--------------------------------------------------------------------------------



use, disclosure or misappropriation of a party’s private, proprietary,
confidential or trade secret information (collectively, “Arbitrable Claims”).
Further, to the fullest extent permitted by law, you and the Company agree that
no class or collective actions can be asserted in arbitration or otherwise. All
claims, whether in arbitration or otherwise, must be brought solely in your or
the Company’s individual capacity, and not as a plaintiff or class member in any
purported class or collective proceeding. Nothing in this Arbitration and Class
Action Waiver section, however, restricts your right, if any, to file in court a
representative action under California Labor Code Sections 2698, et seq.


SUBJECT TO THE ABOVE PROVISO, THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS. THE PARTIES FURTHER WAIVE ANY
RIGHTS THEY MAY HAVE TO PURSUE OR PARTICIPATE IN A CLASS OR COLLECTIVE ACTION
PERTAINING TO ANY ARBITRABLE CLAIMS BETWEEN YOU AND THE COMPANY.


This Agreement does not restrict your right to file administrative claims you
may bring before any government agency where, as a matter of law, the parties
may not restrict the employee’s ability to file such claims (including, but not
limited to, the National Labor Relations Board, the Equal Employment Opportunity
Commission and the Department of Labor). However, the parties agree that, to the
fullest extent permitted by law, arbitration shall be the exclusive remedy for
the subject matter of such administrative claims. The arbitration shall be
conducted in San Francisco County, California through JAMS before a single
neutral arbitrator, in accordance with the JAMS employment arbitration rules
then in effect. The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment- arbitration. If you are unable to
access these rules, please let me know and I will provide you with a hardcopy.
The arbitrator shall issue a written decision that contains the essential
findings and conclusions on which the decision is based. The arbitration
provisions of this Agreement shall be governed by and enforceable pursuant to
the Federal Arbitration Act. In all other respects for provisions not governed
by the Federal Arbitration Act, this employment letter agreement shall be
construed in accordance with the laws of the State of California, without
reference to conflicts of law principles.


11.   Entire Agreement. This employment letter agreement, once accepted,
together with the Severance & Change in Control Agreement and the Employee
Invention Assignment and Confidentiality Agreement, constitute the entire
agreement between you and the Company with respect to the subject matter hereof
and supersedes all prior offers, negotiations and agreements, if any, whether
written or oral, relating to such subject matter. You acknowledge that neither
the Company nor its agents have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this agreement for the purpose of inducing you to execute the agreement, and
you acknowledge that you have executed this agreement in reliance only upon such
promises, representations and warranties as are contained herein.


12.   Acceptance. This offer will remain open until Friday, July 10th, 2020. If
you decide to accept our offer, and I hope you will, please sign the enclosed
copy of this letter in the space indicated and return it to me. Your signature
will acknowledge that you have read and understood and agreed to the terms and
conditions of this offer letter and the attached documents, if any. Should you
have anything else that you wish to discuss, please do not hesitate to call me.


We look forward to the opportunity to welcome you to the Company.
[SIGNATURE PAGE FOLLOWS]
Patrick Burnett Offer
24 JUN 20



--------------------------------------------------------------------------------



This letter agreement supersedes and replaces any prior understandings or
agreements, whether oral, written or implied, between you and the Company
regarding the matters described in this letter. This letter will be governed by
the laws of California, without regard to its conflict of laws provisions.



Very truly yours,/s/ Todd Franklin WatanabeARCUTIS BIOTHERAPEUTICS, INC.By: Todd
Franklin WatanabeTitle: Chief Executive Officer







ACCEPTED AND AGREED:
Patrick Burnett, MD




Signature     /s/ Patrick Burnett, MD


Date     9-July-2020




[Signature Page to Employment Letter Agreement]
Patrick Burnett Offer
24 JUN 20